IN THE UNI'I`ED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MoHAMED AL ZARNOUQI,
(isN 691)

Pefz'tz`oiier,
Civil Action No. 06-cv-0 1 767-UNA
v.

BARACK H OBAMA, et a!.,

Resporiden.ts.

|  |ORDER
Upon Consideration of Petitioner’s Unopposed Motion to Extend Scheduling Deadlines
and Meinorandum in Support and the entire record in this case, and having found good cause to
grant the same, it is this _:§:?“_“;/day of February 2013:
ORDERED that the aforementioned Unopposed Motion is granted;
FURTHER ORDERED that the Petitioner and Respolidents shall have up to and
inofuding May 31, 2013 to fife a new proposed schedule for this inatter.
So Ordered.
  g  
Judge Roy% C. Lainbei“rh
United States District Court for the Distriot of Coluiiibia

DCO 1 \MIL[.BA\SUOE 1 7.1